Citation Nr: 0703564	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981 and from April 2003 to September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision by the Vocational 
Rehabilitation and Employment Services Office of the 
Department of Veterans Affairs (VA) in Jackson, Mississippi, 
that denied entitlement to vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code.  In June 2006, the veteran testified before the Board 
at a hearing that was held via videoconference from the RO.


FINDINGS OF FACT

1.  Service connection has been established for bilateral 
plantar fasciitis, evaluated as 10 percent disabling, 
hypertension, evaluated as 10 percent disabling, right 
Achilles tendonitis, evaluated as 10 percent disabling, and 
residuals of a fracture of the right great toe, degenerative 
joint disease and patellofemoral joint syndrome of the right 
and left knees, each evaluated as noncompensably disabling.  
The veteran has a combined disability rating of 30 percent.

2.  The veteran's service-connected disabilities have not 
been shown to produce any functional limitations which he has 
been unable to overcome.

3.  The veteran has not been shown to have an employment 
handicap; specifically, there is no impairment of his ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes and interests.






CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and 
training under Chapter 31 of Title 38 of the United States 
Code have not been met.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vocational Rehabilitation Benefits

Vocational training under Chapter 31, Title 38, of the United 
States Code is intended to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2006).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if he or she has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A), (B) (West 
2002); 38 C.F.R. § 21.40(b) (2006).  Alternatively, a veteran 
is entitled to a rehabilitation program under Chapter 31 if 
he or she has a service-connected disability rated at 10 
percent or more that was incurred or aggravated in service on 
or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B) 
(West 2002); 38 C.F.R. § 21.52 (2006).

An "employment handicap" is an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2006).  Impairment 
is defined as restrictions on employability caused by the 
veteran's service-connected and nonservice-connected 
disabilities, negative attitudes toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons 
within their control;

(ii) the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or

(iii) the veteran has overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes 
and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based upon the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

A separate determination addressing whether a "serious 
employment handicap" exists shall be made in each case in 
which an employment handicap is found.  38 U.S.C.A. § 3106(a) 
(West 2002); 38 C.F.R. § 21.52(a).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he has:  (1) A 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  38 C.F.R. 
§ 21.52(c).

The veteran has been service-connected for bilateral plantar 
fasciitis, evaluated as 10 percent disabling, hypertension, 
evaluated as 10 percent disabling, right Achilles tendonitis, 
evaluated as 10 percent disabling, and residuals of a 
fracture of the right great toe, degenerative joint disease 
and patellofemoral joint syndrome of the right and left 
knees, each evaluated as noncompensably disabling, for a 
combined disability rating of 30 percent.  As the veteran is 
not in receipt of a 20 percent or greater disability rating 
for a single service-connected disability, he must, in order 
to qualify for vocational rehabilitation benefits, meet the 
alternate criteria of a service-connected disability rated at 
10 percent or more that was incurred or aggravated in service 
on or after September 16, 1940, and be determined by the 
Secretary to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B) 
(West 2002); 38 C.F.R. § 21.52 (2006).

The veteran in this case, however, has not been shown to have 
an employment handicap, and is therefore not entitled to 
vocational rehabilitation benefits under Chapter 31.  In 
September 2004, the veteran met with a VA vocational 
rehabilitation counselor in conjunction with his claim for 
eligibility to benefits under Chapter 31.  The veteran 
reported that during service he had duties as a medical 
corpsman and as a medical administrator until his discharge 
from service in 1981.  Following his discharge from service, 
he served as a member of the Naval Reserve until 2003, during 
which time he progressed to become a Senior Chief Hospital 
Corpsman.  He also reported a more than 20-year post-service 
civilian work history with International Paper, during which 
time he progressed from a Senior Forestry Technician to Land 
Transactions Analyst in 2002.  The veteran additionally 
reported that as of December 2004, International Paper was 
consolidating its operations and, as a result, closing its 
branch in Jackson, Mississippi.  In anticipation of the loss 
of his job, the veteran had been seeking other employment, so 
far without success.  The veteran indicated that he had a 
Bachelor's degree in Business Administration and was 
primarily interested in pursuing a career in the fields of 
business administration or medical services administration, 
the two fields in which he had worked in both the civilian 
and military sectors for the past 25 years.  

With regard to restrictions in employment, and specifically 
limitations in employment as a result of his service-
connected disabilities, the veteran reported that his 
hypertension was well-controlled with medication, and 
reported no symptoms related to his hypertension that would 
limit his ability to function in the occupation of 
management.  His service-connected Achilles tendonitis, 
however, reportedly resulted in pain with extensive walking 
or jogging.  He reported no pain or limitations as a result 
of his service-connected residuals of a fracture of the right 
great toe.

The vocational rehabilitation counselor found that while the 
veteran's hypertension required medication and limited his 
employability in jobs involving strenuous exercise, heat, and 
humidity, and his Achilles tendon prohibited him from 
employment which required prolonged standing, running, or 
extensive walking, with the veteran's educational and 
employment history, he was qualified for management positions 
in the private and public sectors in the Jackson area, for 
which there was adequate current demand.  He was thus 
determined to have only a minor impairment in obtaining 
employment related to his service-connected disabilities.  
His education level and extensive work experience, however, 
indicated that he had overcome any impairment that existed.  
The counselor referred to the veteran two job openings for 
which he was qualified, the first as a rural development 
assistant, with the United States Department of Agriculture, 
and the second as a budget technician with the United States 
Army Corps of Engineers.

In June 2006 testimony before the Board, the veteran reported 
that he had unsuccessfully sought employment since December 
2004, despite having applied for approximately 30 positions 
in the last 24 months.  He additionally reported that in the 
meantime he had begun to pursue an evening program for a 
Master's degree in Public Health, with an emphasis on 
occupational and environmental health.  The veteran indicated 
that while his service-connected disabilities did limit his 
options for employment in physically-demanding positions, he 
acknowledged that his service-connected disabilities imposed 
little to no limitations in a managerial or other setting in 
which strenuous physical activity was not required.

In this case, there is no evidence that the veteran's 
service-connected disabilities cause any functional 
limitations which he has been unable to overcome, and he is 
thus not shown to have an employment handicap.  He has a 
Bachelor's degree in Business Administration, a lengthy and 
stable work history, and is currently in pursuit of a 
Master's degree in Public Health.  Significantly, this 
background is consistent with the veteran's current 
occupational interests and abilities, as stated in both the 
September 2004 counseling session, and in June 2006 testimony 
before the Board.  There is no evidence that employment in 
either of these fields would require the veteran to engage in 
strenuous physical activity, activity which would be limited 
by his service-connected disabilities.  The Board appreciates 
the veteran's frustration with his difficulty in finding 
employment, however, in the absence of evidence of an 
employment handicap, the need for vocational rehabilitation 
training under Chapter 31 of Title 38 of the United States 
Code has not been demonstrated, and vocational rehabilitation 
benefits are therefore not warranted.  

Finally, VA's general duties to notify and assist the veteran 
with a claim for benefits are inapplicable in claims of 
entitlement to vocational rehabilitation benefits under 
Chapter 31 of Title 38 of the United States Code.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Specifically, the 
duties to notify and assist the veteran have been determined 
to be inapplicable in claims involving entitlement to 
benefits outside of Chapter 51 of Title 38 of the United 
States Code.  See Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties to notify and assist the veteran are 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such a claim 
is not found in Chapter 51 of Title 38 of the United States 
Code).  









ORDER

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


